DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 7,498,563 to Mandro et al because the claimed invention, claims 21-25 of the present application is a broader version of the claimed invention, claim 16-19 of the U. S. Patent. 
With respect to claim 21, Mandro et al disclose in claim 16, a method for measuring a rate of dispensing a medical fluid by means of a medical fluid pump having a piston driven along an axis of motion within a reservoir of the medical fluid, the method comprising: a. illuminating with an illumination source an encoded pattern of encoding features disposed upon a plunger rod coupled to the piston, wherein the encoding features includes a plurality of slots, the spacing of the encoding features from one another defining spaces between such that any two adjacent spaces form a unique sequence; b. detecting light from the illuminated encoding features and generating a detector signal via a detector array configured to detect at least two of said plurality of slots simultaneously; and c. determining a displacement of the plunger rod relative to a fiducial reference position based at least on the detector signal. Although the claims at issue are not identical, they are not patentably distinct from each other because using an encoded pattern of encoding features including a plurality of slots disposed upon a plunger rod coupled to the piston is structurally and functionally equivalent to the instant invention encoded pattern including a plurality of optically transmissive features disposed upon a plunger rod coupled to the piston to allow translation to be encoded over large travel distances to uniquely determine absolute positions of the plunger rod relative to fiducial position with respect to the fixed optical assembly.
With respect to claim 22, Mandro et al disclose in claim 17, wherein the step of detecting light include acquiring an image of the illuminated encoding features.
With respect to claim 23, Mandro et al disclose in claim 18, wherein the step of determining displacement include determining positions of peaks of light transmission through the encoding features.
With respect to claim 24, Mandro et al disclose in claim 19, step of storing successive detector array value in successive groups of software array elements. 
With respect to claim 25, Mandro et al disclose in claim 16 a method for measuring a rate of dispensing a fluid by means of a medical fluid pump having a piston driven along an axis of motion within a reservoir, the method comprising: illuminating with an illumination source, an encoded pattern of a plunger rod coupled to the piston, wherein the encoding features includes a plurality of slots, the spacing of the encoding features from one another defining spaces between such that any two adjacent spaces form a unique sequence; detecting light from the illuminated encoding features and generating a detector signal via a detector array configured to detect at least two of said plurality of slots simultaneously; and determining a displacement of the plunger rod relative to a fiducial reference position based at least on the detector signal. Although the claims at issue are not identical, they are not patentably distinct from each other because using an encoded pattern of encoding features is structurally and functionally equivalent to the instant invention encoded pattern comprising a plurality of encoding features  disposed upon a plunger rod coupled to the piston to allow translation to be encoded over large travel distances to uniquely determine absolute positions of the plunger rod relative to fiducial position with respect to the fixed optical assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878